IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

RANDOLPH JACKSON,                        NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NOS. 1D16-1003
                                                 1D16-1010
STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 6, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Randolph Jackson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is dismissed as unauthorized. See Baker

v. State, 878 So. 2d 1236 (Fla. 2004).
      Due to petitioner’s apparent abuse of the legal process by his repeated pro se

filings attacking his judgments and sentences in Alachua County Circuit Court case

numbers 01-2003-CF-2475-A and 01-2003-CF-003477-A, this court issued an order

directing petitioner to show cause why he should not be prohibited from future pro se

filings. See State v. Spencer, 751 So. 2d 47, 48 (Fla. 1999). Petitioner has failed to

respond.

      As such, because petitioner’s continued and repeated attacks on his conviction

and sentence have become an abuse of the legal process, we hold that he is barred from

future pro se filings in this court concerning Alachua County Circuit Court case

numbers 01-2003-CF-2475-A and 01-2003-CF-003477-A. The Clerk of the Court is

directed not to accept any future filings concerning these cases unless they are filed by

a member in good standing of The Florida Bar. Petitioner is warned that any filings

that violate the terms of this opinion may result in a referral to the appropriate

institution for disciplinary procedures as provided in section 944.279, Florida Statutes

(2015). See Fla. R. App. P. 9.410.

WOLF, WETHERELL, and KELSEY, JJ., CONCUR.




                                           2